Citation Nr: 9908793	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
metatarsals, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability.

3.  Entitlement to a compensable evaluation for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a decision dated in May 1997, the Board denied 
the veteran's claims of service connection for a disorder of 
the hips and a back disorder, and remanded the issues listed 
above for additional development.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's claimed disorder of the metatarsals and 
service nor is there competent medical evidence which relates 
such a disorder to any service-connected disability.  

2.  There is no competent medical evidence of a nexus or link 
between the current left knee disorder and service nor is 
there competent medical evidence which relates such a 
disorder to any service-connected disability.

3.  Pes planus is manifested by not more than moderate 
symptoms with pain on manipulation and use of the feet but 
without weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, bilateral or unilateral; 
or severe manifestations such as marked deformity (pronation, 
abduction, etc.) pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
either unilaterally or bilaterally.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for a disorder of 
the metatarsals, to include as secondary to service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a 10 percent evaluation for pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14,  4.40, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disorder of the Metatarsals and a Left Knee Disorder

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  If a condition noted during service 
is not shown to have been chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Additionally, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (1998).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to or is the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter the Court) has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims for service connection are 
plausible.  

A.  A Disorder of the Metatarsals

The veteran contends that he suffers from a bilateral 
metatarsal disorder related to in service injury caused by 
the wearing of ill-fitting military-issue shoes.  He has also 
theorized that he has a deformity of the metatarsals 
secondary to his service-connected right ankle disorder.  The 
veteran has explained that he walks with a cane due to pain 
in his feet, knee and ankles.  He has stated that he is 
unable to stand on his toes secondary to foot pain.  The 
veteran has described the pain as present in the area of the 
metatarsal heads.  The pain is reportedly diminished but not 
alleviated with the help of flexible shoe inserts.  

Service medical records show that the veteran was treated for 
calluses of the feet, but there is no diagnosis or treatment 
of a disease or injury related to the metatarsals.  

Post-service records also show treatment for service-
connected pes planus.  However, findings related to the 
metatarsals have been overwhelmingly subjective and minimal.  
Thus, although the examination reports and outpatient 
treatment records are replete with reference to subjective 
complaints of pain in the area of the metatarsal heads, it is 
devoid of evidence of actual metatarsal disease or deformity 
related by an examiner to service or a service-connected 
disorder.  In an October 1995 VA examination report, it was 
noted that the veteran had several problems involving his 
lower extremities, to include right ankle instability and 
pain, status post neuroma resection on the right, mild 
degenerative changes of the first metatarsophalangeal joint, 
early degenerative changes of the left ankle, left ankle pain 
and metatarsal pain.  However, while examination by VA in 
October 1995 revealed mild degenerative changes of the right 
first metatarsophalangeal joint and mild metatarsal pain, the 
examiner indicated that the metatarsal pain was unrelated to 
the right ankle disorder and likely developmental or acquired 
in nature.  VA examination reports dated in June 1995 and 
December 1997 show no objective disorder of the metatarsals.

The evidence strongly suggests that the alleged metatarsal 
pain is actually pain from the veteran's ankle.  VA 
examination conducted in April 1994 yielded a finding of 
tenderness over both feet and a diagnosis of arthralgia 
secondary to prior ankle sprain.  A March 1998 addendum to 
the aforementioned December 1997 VA examination report 
specifically shows that no disorder of the metatarsals was 
found on examination or X-ray.  The examiner opined that the 
reported pain over the metatarsal region was secondary to 
extreme hyperesthesia in the traumatic injury of the ankle 
and that there was no specific injury of the metatarsals.  

Additional records show that the veteran has complained of 
pain in the area of the metatarsal heads, bilaterally.  
Nonetheless, as observed by a VA examiner during a recent 
examination, these records fail to identify actual organic 
pathology associated with the metatarsals as a cause of 
metatarsal pain.  

The veteran has been treated by Gregory Hansen, M.D., for 
multiple lower extremity problems since 1989.  Dr. Hansen has 
offered his opinion with regard to a relationship between the 
veteran's history of peroneal tendon impingement and ankle 
injury, but he has not opined that the veteran's claimed 
disorder of the metatarsals is related to service or to a 
service-connected disability.  In a statement dated in 
January 1995, although the doctor points out that the 
veteran's "trouble with metatarsalgia over the head of the 
second metatarsal" is typical, he does not identify a 
disorder but rather appears to attribute the veteran's 
complaints of metatarsal pain to the veteran's flat feet.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  In 
this case, although the evidence as summarized above 
documents the veteran's ongoing complaints of pain as the 
predominant symptomatology affecting the metatarsal area of 
the feet, the veteran has arguably failed to present medical 
evidence of actual disability of the metatarsals.  As noted 
above, service connection is granted only for disability, not 
on the basis of the symptoms of a disability.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Where there is no showing 
of a chronic disability, there is no actual disability for 
which to establish service connection.  Pain in the 
metatarsal area, in and of itself, may be a symptom and not a 
disease entity for purposes of compensation benefits.  
However, to the extent that the October 1995 x-rays finding 
of mild degenerative changes of the right first 
metatarsophalangeal joint is a correct diagnosis and 
represents a current diagnosis of a disability, at least with 
respect to the right foot and despite a later finding on VA 
examination in 1997 of no disorder of the metatarsals, the 
Board observes that there is no medical evidence of record 
that purports to relate such a finding to the veteran's 
service or to service-connected disability.  The medical 
evidence fails to show that there is a nexus or relationship 
between any claimed disorder of the metatarsals and service.  
There is no evidence of a chronic metatarsal disorder in 
service, and, to the extent that the veteran's assertions in 
this case constitute evidence of continuity of symptomatology 
since service, the Board notes that competent evidence has 
not been submitted that relates a present metatarsal 
disability to that symptomatology.  See Savage v. Gober, 
supra.

The veteran and his representative have argued that the many 
examinations associated with his claims relating to the lower 
extremities demonstrate that this disorder is related to 
service or at least to his service-connected ankle disorder.  
The Board disagrees.  In fact, the medical evidence has 
suggested alternate sources of the pain and has afforded no 
support for the veteran's contentions.  Moreover, the 
statements of the veteran and his representative are simply 
not considered competent evidence.  The Board notes that the 
Court has held that lay testimony is not competent to prove a 
matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since neither he nor his representative has 
any medical expertise, their lay opinions do not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In the absence of competent 
supporting medical evidence, the veteran's claim of 
entitlement to service connection for a disorder of the 
metatarsals is not well grounded and must be denied on that 
basis.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for this disorder and the reasons for 
which his claim failed.  

B.  A Left Knee Disorder

The veteran asserts that he has developed problems with his 
left knee because he walks with an abnormal gait as a result 
of a service-connected right ankle disorder.  Service medical 
records include one notation of left knee pain with a 
reportedly normal x-ray.  The remaining service medical 
records are negative for complaints or findings of a left 
knee disorder.  Post service records show that the veteran 
has mild degenerative changes in both knees and include a 
diagnosis of chondrocalcinosis of the left knee, but fail to 
provide a medical nexus between the left knee condition and 
service or a service related disability.  

Physical therapy and outpatient VA records date from 1993 and 
show that the veteran has been using a cane, walked with a 
limp and worn bilateral knee supports for the last few years.  
Arthroscopy of the left knee conducted in June 1993 revealed 
grade two chondromalacia.  

In a written statement dated in June 1994, Dr. Hansen 
indicated that the veteran had right knee problems that were 
most likely related to his right ankle disorder and related 
abnormal gait.  Dr. Hansen later noted that the veteran had 
an antalgic gait and that the veteran suffered from 
chondrocalcinosis with degenerative disease of the knees, 
worse on the left than right.  

The veteran has been afforded several VA examinations, none 
of which has provided a nexus between a left knee disorder 
and either service or a service-connected disability.  On 
examination in April 1994, the examiner found that it was 
unlikely that the veteran's problems with his knees, feet, 
hips and back were all related to the veteran's ankle injury.  
Examination conducted in June 1995 revealed bilateral 
degenerative changes of the knees which the examiner 
considered unlikely related to the veteran's ankle disorder.  
Examination conducted in December 1997 revealed degenerative 
joint disease of the knees, bilaterally.  The examiner 
indicated that the etiology of both the left and right knee 
disorder was likely idiopathic and unlikely related to the 
right ankle injury or any resultant weight shifting.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey, 7 Vet. App. at 405.  The veteran has 
failed to present competent medical evidence of a 
relationship between his left knee disorder and service or a 
service-connected disability.  There is no competent (i.e., 
medical) evidence suggesting that the veteran's claimed 
disorder is related to or otherwise had its origin during the 
veteran's active military service.  The medical evidence 
fails to demonstrate a nexus or relationship between the 
claimed condition and service. 

The veteran and his representative have argued that his 
irregular gait resulting from his ankle disorder caused his 
left knee disorder.  The Board finds no competent medical 
evidence that the condition began in service, is related to 
service or is etiologically related to a service-connected 
disability.  As discussed earlier in this decision, the 
statements of the veteran and his representative are not 
considered competent evidence to prove a matter requiring 
medical expertise.  See Layno, 6 Vet. App. at 469.  As noted 
previously, since neither the veteran nor his representative 
has any medical expertise, their lay opinions do not provide 
a basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu, 2 Vet. App. at 
494-5, and Jones, 7 Vet. App. at 137.  Moreover, there is no 
evidence that the veteran's claimed left knee disorder was 
chronic in service, and, again, to the extent that the 
veteran's assertions in this case constitute evidence of 
continuity of symptomatology since service, the Board notes 
that competent evidence has not been submitted that relates a 
present condition to that symptomatology.  See Savage v. 
Gober, supra.  In the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for a disorder of the left knee is not well 
grounded and must be denied on that basis.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for this disorder and the reasons for 
which his claim failed.  

II.  Pes Planus

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran essentially contends that his service-connected 
pes planus is severely disabling and warrants a compensable 
evaluation.  He has maintained that he has tremendous 
difficulty walking due to foot pain.  

Service connection for pes planus was granted in a January 
1996 rating decision.  That condition is currently evaluated 
under Diagnostic Code 5276, effective from June 1995.  
Diagnostic Code 5276 provides that acquired flatfoot is rated 
noncompensably disabling when there are mild symptoms that 
are relieved by built-up shoes or arch support.  A 10 percent 
evaluation is warranted when there are moderate symptoms 
including weight bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  When there is severe bilateral acquired 
flatfoot with the following: objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, a 30 percent evaluation is 
warranted.  Where the condition is severe, as noted above, 
but unilateral, a 20 percent evaluation is for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

VA examination in June 1995 revealed some tenderness over the 
metatarsals, but no evidence of appreciable pes planus.  The 
veteran had a well-maintained arch inversion at 5/5.  There 
was no tenderness on palpation of the posterior tibial 
tendon.  Attempts to stand up on the left foot revealed 
inversion of the hindfoot reported to be normal and it was 
noted that the veteran was unable to perform the maneuver on 
the right.  Evaluation of the veteran's shoe wear indicated 
well-fitting boots with nice arch supports as well as 
metatarsal pads, predominantly on the right side.  There was 
no evidence of abnormal metatarsal head impressions on the 
shoes, and the examiner noted that the shoe wear pattern was 
normal with slightly increased wear on the lateral aspect of 
the posterior aspect of the heel that was not felt to be 
abnormal.

The veteran was afforded a VA examination in October 1995 
which revealed x-ray evidence of "some" pes planus of the 
left foot.  At that time, examination of the feet revealed 
well-nourished surgical incisions in the web space of the 
third and fourth, and fourth and fifth toes,  There was no 
pain over the metatarsal head on the right and no pain with 
compression.  Examination of the left foot revealed well-
nourished surgical incision in the third and fourth web 
space.  There was pain to palpation over the second 
metatarsal head and again, no pain with compression of the 
metatarsals.  The veteran was unable to rise to his toes to 
reveal the presence or absence of a dynamic arch.  It was 
reported that the veteran walked with an antalgic gait due to 
his feet.

VA examination conducted in February 1996 revealed mild loss 
of arch with weightbearing without significant collapse of 
the midfoot on the right and mild loss of medial longitudinal 
arch with weight bearing on the left.  No significant 
calluses were noted on either foot.  VA examination conducted 
in December 1997 revealed normal feet on X-ray.  The examiner 
stated that flat feet were not identified.  

The primary manifestation of the veteran's pes planus is 
pain.  The veteran has indicated that he wears orthopedic 
devices for relief of foot pain.  Objective findings fail to 
suggest that any other moderate symptoms are present.  
Specifically, weight bearing is not over or medial to the 
great toe and there is no noted bowing of the tendo achillis.  
Examinations conducted to determine the exact symptomatology 
of his pes planus show that the veteran's complaints of pain 
are minimally supported by findings of pathology, anatomical 
damage or functional loss.  Nonetheless, pain is an element 
of the criteria listed at Diagnostic Code 5276, and the Board 
finds that the veteran's ongoing complaints have been 
credible with regard to his pain associated with pes planus.  
Mindful that the findings and the credible complaints raise 
at least some reasonable doubt and that the higher of two 
applicable evaluations should be assigned in keeping with 
38 C.F.R. §§ 4.3 and 4.7, the Board finds that an increased 
evaluation is appropriate.  The evidence does show a minimal 
degree of symptomatology which, coupled with the veteran's 
pain, support a 10 percent rating under Diagnostic Code 5276.  

That having been established, the Board finds that an 
evaluation in excess of 10 percent is not warranted on either 
a schedular or extraschedular basis.  There are no severe 
manifestations, either unilaterally or bilaterally, such as 
marked deformity (pronation and abduction), pain on 
manipulation on use accentuated, indication of swelling on 
use or callosities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has asserted that he must wear orthotics, it is 
uncontroverted that the objective manifestations of pes 
planus are minimal and have not caused significant functional 
impairment.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a disorder of the metatarsals, to 
include secondary to a service connected disability, is 
denied.

Service connection for a left knee disorder, to include 
secondary to a service connected disability, is denied.  

Entitlement to a 10 percent evaluation for pes planus is 
granted, subject to criteria governing the payment of 
monetary benefits.



			
	
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


